
	

114 HRES 276 IH: Honoring the National Association of Women Business Owners on its 40th anniversary.
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 276
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2015
			Mrs. Carolyn B. Maloney of New York (for herself and Mrs. Blackburn) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Honoring the National Association of Women Business Owners on its 40th anniversary.
	
	
 Whereas women-owned businesses are one of the fastest-growing segments of the United States economy;
 Whereas 13,600,000 firms are 50 percent or more owned by women, and these businesses employ nearly 15,900,000 people and generate $2,700,000,000,000 in revenue as of 2013;
 Whereas empowering more women entrepreneurs and business owners is important to the Nation’s economic future;
 Whereas the National Association of Women Business Owners (NAWBO) was established in 1975 by a group of like-minded businesswomen to serve as the collective voice of women business owners across the country and advocate on behalf of their entrepreneurial interests;
 Whereas NAWBO’s roots are in public policy, and NAWBO played an integral role in the passage of H.R. 5050, the Women’s Business Ownership Act of 1988;
 Whereas NAWBO remains focused on collaborating to create a business-friendly environment at the national, State, and local levels to enable women to start and grow their businesses and create jobs; and
 Whereas NAWBO represents a diverse universe of women business owners across an array of sectors in the United States: Now, therefore, be it
	
 That the House of Representatives commends the National Association of Women Business Owners for its tireless efforts and decades of support of women entrepreneurs and business owners and congratulates the National Association of Women Business Owners on its 40th anniversary.
		
